Citation Nr: 0919445	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  05-27 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Entitlement to service connection for a right knee 
disability. 

2.	Entitlement to service connection for hemorrhoids. 

3.	Entitlement to an increased initial evaluation for right 
carpal tunnel syndrome, currently evaluated as 10 percent 
disabling. 

4.	Entitlement to an initial compensable evaluation for left 
foot hallux valgus. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 2003 to July 2004.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2004 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma denying service connection for a right 
knee disability and hemorrhoids and from a January 2006 RO 
decision granting service connection for right carpal tunnel 
and left hallux valgus.  

In March 2008, the Veteran testified in a video conference 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

This appeal was remanded by the Board in May 2008 for 
additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Regarding the Veteran's claims for service connection for a 
right knee disability and for hemorrhoids, a June 2006 
document shows that a VA examiner opined that the 
disabilities were more likely related to service.  The 
document indicated that the service medical records were 
provided to the examiner.  There is no indication that the 
examiner reviewed the service treatment records and a 
rationale for the opinion was not provided.  This opinion 
however suggests a nexus between the disabilities and service 
and meets that threshold as set forth in McLendon.  
Therefore, the Board finds that a VA Compensation and Pension 
Examination is necessary to determine the etiology of the 
right knee disability and hemorrhoids.  

Additionally, the last VA QTC examination for the right 
carpal tunnel disability and left foot disability was 
conducted in October 2005.  In the March 2008 hearing, the 
Veteran testified that these disabilities were more severe.  
The medical evidence of record shows that the Veteran had 
surgery on her right wrist in April 2006.  The Veteran was 
also issued a cane by VA after the October 2005 examination.  
As such, the objective evidence also suggests that the right 
carpal tunnel syndrome and left foot disability have 
increased in severity since October 2005.  Therefore, the 
Board finds that a VA examination is necessary to determine 
the current severity of these disabilities.  

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be scheduled for VA 
examinations with the appropriate medical 
specialists to determine the etiology of 
the current right knee disability and 
hemorrhoids.  The claims file must be made 
available to and reviewed by the examiners 
in conjunction with the examinations, and 
the examination reports should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiners 
should state whether the Veteran's 
disability is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
causally or etiologically related to or 
aggravated by active service. 

2.	The RO should also afford the Veteran 
new VA examinations to determine the 
nature and extent of the Veteran's 
service-connected right carpal tunnel 
syndrome and left foot disability.  All 
indicated evaluations, studies, and tests 
deemed necessary should be accomplished 
and all findings reported in detail.  The 
claims file should be made available for 
review in connection with the examination.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

3.	The RO should then readjudicate the 
issues on appeal.  If the determinations 
remain unfavorable to the Veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




